Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.331 Filed 04/07/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LARRY WILLIAMS,

               Plaintiff,                                    Case Number 18-13606
v.                                                           Honorable David M. Lawson

KURYAKYN HOLDINGS, LLC,

               Defendant.
                                              /

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
          JUDGMENT AND DISMISSING COMPLAINT WITH PREJUDICE

       This product liability case is before the Court on the defendant manufacturer’s motion for

summary judgment. The motion is fully briefed, and oral argument will not aid in the disposition.

The Court will decide the motion on the papers. See E.D. Mich. LR 7.1(f)(2). The sole question

presented is whether the plaintiff has produced sufficient evidence for a jury to find that the

allegedly defective product was made by the defendant. Because the plaintiff has not come forth

with evidence to create a genuine fact issue on that essential element of his claim, the Court will

grant the defendant’s motion and dismiss the case.

                                                  I.

       The historical facts leading to the plaintiff’s injury are undisputed for the purposes of this

motion. Plaintiff Larry Williams bought a used 2004 Harley Davidson motorcycle from a

coworker in 2012. He did his own mechanical and maintenance work on the motorcycle.

Sometime in the summer of 2013, the handlebar throttle grip broke and needed to be replaced.

Williams procured a replacement from a local motorcycle parts dealer and installed it himself.

       On September 2, 2017, Williams rode his motorcycle to a Kroger store to buy groceries.

He drove the motorcycle up onto a raised curbside walkway in front of the store to park. After he
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.332 Filed 04/07/21 Page 2 of 17




stopped the engine and while he was trying to deploy the kickstand, he suddenly noticed his right

hand raise up into the air, while still clinging to the throttle grip. Williams tried to put his left leg

out to stop the motorcycle from falling but was unsuccessful. The bike toppled onto its side,

pinning and crushing Williams’s ankle with its substantial weight. According to Williams, the

throttle grip fractured internally, causing it to come loose from the handlebar while he was trying

to maneuver the motorcycle, which resulted in the accidental tip-over. Williams retained an expert

witness who has attested that an engineering analysis of the subject grip revealed a lack of

reinforcing glass fiber material at a critical stress point where the fracture occurred, and the lack

of reinforcement likely was caused by insufficient attention to certain details in the design and

manufacturing of the injection-molded plastic parts inside the grip.

        For the purposes of this motion, the defendant does not challenge any element of the

product defect case except whether there is sufficient evidence to show that the subject handlebar

grip was manufactured by the defendant.

        The plaintiff submitted a post-accident photograph of the grip showing a part identification

number impressed into the plastic material, which reads “426205.” The parties have referred to

the grip as the “6205” part. When Williams first determined in 2013 that the existing grip on his

bike had failed and needed to be replaced, he perused an aftermarket parts catalog that he had on

hand and identified a Kuryakyn-branded “ISO Grip” part, identified by catalog number 500-524,

as a suitable replacement. Williams removed the broken grip and took it to D&W Detroit

Motorcycle to obtain a replacement. At his deposition, Williams testified as follows:

        Q.      And so if you could again, tell me what about this catalog made you think
        that these parts that you were getting back in 2013 were from Kuryakyn?

        A.     This one, this ISO grip right here, is for Road King from 1973 to 2012
        models. And as you can see, that’s the same as this grip. You can get different
        colorings.



                                                  -2-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.333 Filed 04/07/21 Page 3 of 17




      Q.      I understand. And I’m going to represent to you I believe that’s a Kuryakyn
      brand right there.

      A.     Right.

      Q.     And so I’m wondering, again, if that’s what you are referring to as why you
      believe these came from Kuryakyn?

      A.     Correct.

      Q.     So when you got these grips in 2013, did you hand or show D&W the
      catalog and say I want these specific grips or how did you know that — you know,
      you showed them what you had.

      A.     Uh-huh.

      Q.     How did they know to get these?

      A.     Because I took mine off — I disassembled mine, and I took this one with
      me to show them.

      Q.     I understand that, but what I don’t know is if this is a Kuryakyn grip.

      A.     Oh, I told them I wanted a Kuryakyn grip.

      Q.     You told them at D&W?

      A.     Yes.

      Q.     And then was it your understanding that that’s what they gave you?

      A.     Yes.

      Q.     Do you recall if there was any packaging with the grip?

      A.     No, I don’t think there was.

      Q.     Did they just give you the grips like they are sitting here on the table?

      A.     Uh-huh.

      Q.     There wasn’t any like Kuryakyn wrap or plastic or cardboard box or
      anything along with it?

      A.     No.

      Q.      Did you ever see anything when you got the grips from D&W indicating
      that they were a Kuryakyn branded part? And I recognize it has been six years, so
      I’m just trying to get an understanding of what you remember.


                                              -3-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.334 Filed 04/07/21 Page 4 of 17




       A.       I don’t recall seeing anything.

       Q.       Okay.

       A.       If there was, I didn’t keep it.

       Q.     Okay. But your testimony is you asked them for these particular grips that
       were Kuryakyn grips, and that you expected them at D&W to give you those grips
       for your bike?

       A.       Correct.

       Q.       And so they gave you grips, and then you put those on your bike?

       A.       Yes.

Larry Williams dep., ECF No. 28-4, PageID.258.

       Williams retained an expert witness to analyze the failed grip. Dr. Duane Priddy attested

in his report that the plastic portion of the grip was made from “glass fiber filled ABS.” The

acronym “ABS” denotes the plastic compound “Acrylonitrile Butadiene Styrene.” Dr. Priddy

observed through various techniques that there was abnormal material flow and few reinforcing

glass fibers around the fracture site. He opined that his observations were indicators of “a molding

defect known as a ‘poor weld line,’” which resulted in a “brittle area with little glass fiber content,”

that “was unable to take a load that would normally be carried by a properly molded article.”

       During discovery, the defendant produced a single engineering drawing that it says was

associated with its grips identified by part number 426205 and manufactured in 2013. The drawing

depicts multiple views of the product and details a part identifier to be impressed in the material

at the end, the same as in the evidentiary photograph of the failed grip. The drawing bears a

notation that it was “Released for Quote and Cost Estimating” on June 4, 2012. However, other

boxes allocated for dates when the part was “Released for Tooling and Prototyping,” and

“Released for Production” are blank. Details on the drawing indicate the “Material” for the part

as “Nylon,” with a notation under “Material Details” reading “10% Glass Filled.” The drawing



                                                  -4-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.335 Filed 04/07/21 Page 5 of 17




also bears the notation: “This part supersedes PN 406205T.” In its responses to interrogatories,

the defendant asserted that the failed grip at issue was not made by it, based on the attestation of

the plaintiff’s expert that the part he analyzed was made from ABS plastic, not nylon. It appears

to be undisputed that those two materials are chemically distinct, and ABS is not the same as nylon.

The defendant stated: “The motorcycle grip at issue is not a Kuryakyn part. Kuryakyn ISO grips,

and specifically, Kuryakyn part number 6205, is made of Nylon material, not ABS.” Def.’s

Answers to Interrogs., ECF No. 28-9, PageID.312. The defendant did not produce any further

responsive information about the grip, based on its position that the item was not made by it.

       The defendant identified its former employee, Dan Parvey, as the engineer who created the

product drawing that it disclosed. Parvey was a mechanical engineer for Kuryakyn in 2012, and

he was responsible for the design of several product lines of grips. Parvey testified that Kuryakyn

did not make the grip parts itself but created the designs and solicited bids from subcontractors to

make them. Parvey testified that the drawing that was disclosed reflected the final specifications

that were sent out to part makers, because any change such as specifying a different material would

have resulted in a drawing revision. Parvey further testified that he did not know if any drawing

existed for the predecessor part designated as 426205T, but he supposed it would have been kept

in the drawing room at Kuryakyn with other “historical” drawings. Parvey attested, however, that

for many older parts, “a lot of them didn’t have drawings or too much documentation” available,

because “[a] lot of these parts go back to the late 80’s and 90’s, and they’ve been at the same

supplier since then.”

       Parvey conceded that “how [those parts] were made originally, I don’t know and have no

idea.” Parvey further testified that he prepared a replacement design for the “T” part because the

old design had poor fit and was “wobbly” when installed, and the new design included many




                                               -5-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.336 Filed 04/07/21 Page 6 of 17




“critical dimension” specifications to fix the poor fit. However, Parvey did not know if the

predecessor design had specified that it be made from nylon. Parvey testified that after the drawing

was prepared, it would have been between one week and one month later when the part was

released to production, but he did not know when that actually occurred. He also admitted that he

did not know how long it would take for new parts to make their way through the supply chain

into the hands of retail customers. Parvey attested that Kuryakyn made other types of “ISO Grips”

during the same time period, but he did not know whether the designs for other products specified

that they were to be made from nylon.

       The defendant’s answers to interrogatories were signed by Doug Lahde, who was identified

as a Quality Engineer for Kuryakyn. The plaintiff asserts that no evidence has been presented by

the defendant to show when Lahde worked for Kuryakyn or the basis of his knowledge to answer

the interrogatories. Nevertheless, the answers stated the following: (1) “Kuryakyn ISO grips, and

specifically, Kuryakyn part number 6205, is [sic] made of Nylon material, not ABS,” (2)

“Kuryakyn motorcycle grips, and specifically part number 6205, are distributed by Kuryakyn with

packaging that clearly indicates the grips are Kuryakyn-branded parts,” (3) “There are numerous

manufacturers and sellers of ‘knock-off’ grips that look like Kuryakyn’s ISO grips and part number

6205, but they are not Kuryakyn parts,” (citing examples from an Amazon.com search for products

that purportedly resemble Kuryakyn’s grips), and (4) the design drawing that was produced in

discovery “shows that the material specified for Kuryakyn’s grip was 10% glass-filled Nylon, not

ABS,” and “Kuryakyn part number 426205 has always been made from Nylon.” Def.’s Responses

to Interrogs., ECF No. 22-6, PageID.213-217.

       The plaintiff filed this case in the Oakland County, Michigan circuit court, pleading a single

count for negligent product design and manufacture under Michigan’s statutory product liability




                                               -6-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.337 Filed 04/07/21 Page 7 of 17




scheme, Mich. Comp. Laws § 600.2945 et seq. After the case was removed, the Court established

a discovery deadline, which was extended twice at the plaintiff’s request. After the discovery

period finally closed, the defendant filed its motion for summary judgment.

                                                 II.

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The court views the evidence and draws all reasonable inferences in favor of the non-

moving party to determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Alexander v. CareSource, 576 F.3d 551, 557-58 (6th Cir. 2009) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

       “The party bringing the summary judgment motion has the initial burden of informing the

district court of the basis for its motion and identifying portions of the record that demonstrate the

absence of a genuine dispute over material facts.” Id. at 558 (citing Mt. Lebanon Personal Care

Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the

party opposing the motion then may not ‘rely on the hope that the trier of fact will disbelieve the

movant’s denial of a disputed fact’ but must make an affirmative showing with proper evidence in

order to defeat the motion.” Id. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th

Cir. 1989)).

       “[T]he party opposing the summary judgment motion must do more than simply show that

there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v. Franklin

Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). That party must designate




                                                -7-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.338 Filed 04/07/21 Page 8 of 17




specific facts in affidavits, depositions, or other factual material showing “evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. If the non-moving party,

after sufficient opportunity for discovery, is unable to meet his or her burden of proof, summary

judgment is clearly proper. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). “Thus, the

mere existence of a scintilla of evidence in support of the [opposing party]’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the [opposing

party].” 350 F.3d at 546 (quoting 477 U.S. at 252) (quotations omitted).

       Because this is a diversity action, the Court must follow state substantive law, as prescribed

by the state’s highest court. Erie R.R. v. Tompkins, 304 U.S. 64 (1938). If the state supreme court

has not addressed a determinative point of law, this Court “must predict how it would resolve the

issue from ‘all relevant data.’” Kingsley Associates, Inc. v. Moll PlastiCrafters, Inc., 65 F.3d 498,

507 (6th Cir. 1995) (citing Bailey v. V & O Press Co., Inc., 770 F.2d 601, 604 (6th Cir. 1985)).

“Relevant data include decisions of the state appellate courts, and those decisions should not be

disregarded unless we are presented with persuasive data that the [state’s highest court] would

decide otherwise.” Ibid. (citing FL Aerospace v. Aetna Casualty and Surety Co., 897 F.2d 214,

218-19 (6th Cir. 1990)).

       Under Michigan law, “[a] plaintiff bringing a products liability action, under either a

negligence or a warranty theory, must show that the defendant supplied a product that was

defective and that the defect caused the injury.” MASB-SEG Property & Casualty Pool v. Metalux,

231 Mich. App. 393, 399, 586 N.W.2d 549, 552 (1998). In fact, “identification of the injury-

causing product and its manufacturer” is “[t]he threshold requirement of any products liability

action.” Roberts v. Owens-Corning Fiberglas Corp., 726 F. Supp. 172, 174 (W.D. Mich. 1989)

(citing Abel v. Eli Lilly & Co., 418 Mich. 311, 324, 343 N.W.2d 164, 170 (1984)).




                                                -8-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.339 Filed 04/07/21 Page 9 of 17




                                                  A.

       The defendant argues that the plaintiff has failed to put forth sufficient evidence to carry

his burden of production on this threshold element. Plainly, there is no direct evidence in this

record that the defendant manufactured the defective part. However, the plaintiff may prove that

element by circumstantial evidence “when it demonstrates, by a reasonable probability, that the

defect is attributable to the manufacturer and that such hypothesis is more probable than any other

hypothesis reflected by the evidence.” Metalux, 231 Mich. App. at 399, 586 N.W.2d at 552. But

here, the plaintiff’s presentation falls short, because it is supported solely by an untenable chain of

inferences upon inferences, which rely for key connections on nothing more than speculation.

       It is well settled of course, that any “party asserting that a fact cannot be or is genuinely

disputed must support the assertion by . . . citing . . . particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56(c)(1). That applies per force to the question of

product origin as any other element of the plaintiff’s case. Roberts, 726 F. Supp. at 174.

       The plaintiff contends that a jury reasonably could conclude that the subject grip was made

by Kuryakyn based on the plaintiff’s testimony that he asked his part dealer to give him a Kuryakyn

replacement grip, and the subject item was given to him by them. He also argues that the jury can

resolve the discrepancy with the material specification in the product drawing by inferring that the

product drawing that was produced clearly indicates that the new part was intended to supersede a

predecessor part, denoted as “426205T,” and the absence of information on the product drawing

indicating when it was released for production creates doubt about when the new part was put into

production. That, in turn, the plaintiff says, supports a further inference that he must have obtained




                                                 -9-
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.340 Filed 04/07/21 Page 10 of 17




 “old stock” of the predecessor part since he obtained it only around a year after the new part was

 released for cost estimation (the first step of three phases in deployment to production), and it

 probably would have taken substantial time even after production began for a new part to work its

 way through the supply chain to retail dealers. For several reasons, the Court disagrees with that

 argument and concludes that the plaintiff has failed to carry his evidentiary burden here.

        First, the plaintiff points to evidence from the drawing for the “426205” grip indicating

 that the part that was designed in 2012 replaced a predecessor part, denoted as “426205T.” The

 defendant does not deny that such a predecessor part existed and was produced by it. Beyond that,

 however, no information has been presented to establish when the “T” part was made, or ceased

 to be made, or anything about its composition, let alone any affirmative evidence to suggest that it

 was, like the failed grip, made from ABS plastic. Moreover, the only available information

 undercuts the plaintiff’s assertion that he obtained “old stock” of the “426205T” part, because the

 part identifier clearly shown on his item reads “426205,” not “426205T.” The plaintiff has not put

 forth any evidence to suggest that the older part was so marked.

        Second, the plaintiff points to the absence of any specific dates on the product drawing

 documenting when the new “426205” part was released for prototyping and production. But there

 is affirmative testimony in the record by Dan Parvey that, after he prepared the product drawing

 that was disclosed, and after it was released for cost estimation in June 2012, the remaining phases

 before full production would have taken only between a week and a month. Parvey further testified

 that he remembered having meetings about the progress of the new part to production after the

 June 2012 date shown on the product drawing. The plaintiff has not offered any evidence to

 contradict Parvey’s testimony suggesting that the new part went into production by sometime in

 July 2012. The plaintiff also has not put forth any evidence to suggest how long the new part




                                                - 10 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.341 Filed 04/07/21 Page 11 of 17




 would have taken to make its way to the hands of part dealers and customers after that, other than

 his unsupported speculation that it must have been a long time. His assertion that “old stock” still

 was in the supply chain more than a year later is not supported by any evidence in the record and

 is purely speculative. Again, his position also is belied by the only product photograph in evidence,

 which shows that the failed item is marked “426205,” not “426205T.”

          Third, the plaintiff has not produced any evidence to contradict the sworn interrogatory

 responses by the defendant’s quality engineer stating that the “426205” part “always” was made

 from nylon and “never” was made from ABS plastic. The plaintiff does not dispute that the two

 compounds are distinct. His own expert determined that the failed grip was made from ABS

 plastic, not nylon. The plaintiff contends that the interrogatory answers are not “corroborated” by

 any other information demonstrating Doug Lahde’s basis of knowledge to supply them. But he

 has not cited any legal authority holding that such “backup” for the sworn responses is required.

 Interrogatory responses are first-class evidence and are entirely sufficient to sustain a party’s

 assertions of fact on a motion for summary judgment. Fed. R. Civ. P. 56(c)(1) (“A party asserting

 that a fact cannot be or is genuinely disputed must support the assertion by . . . citing . . . particular

 parts of materials in the record, including . . . interrogatory answers, or other materials.”)

 (emphasis added). The plaintiff has not identified any legal authority holding that sworn answers

 to interrogatories do not supply a sufficient evidentiary based for granting a motion for summary

 judgment. The plaintiff has not pointed to any other evidence rebutting the answers. Moreover,

 neither party has offered any explanation for why, if the plaintiff wanted further to explore the

 basis of the declarant’s knowledge, he did not depose Lahde during discovery. If Lahde was

 deposed, no reference to any testimony obtained thereby has been placed into the record by either

 party.




                                                   - 11 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.342 Filed 04/07/21 Page 12 of 17




        Finally, it is notable that the plaintiff’s expert report indicates that he had an “exemplar” of

 the “426205” grip (presumably which was supplied by the defendant during discovery) that he was

 able to examine while preparing his report. Although the report says much about the examination

 of the failed grip, it says nothing about the “exemplar” product to which it was compared.

 Conspicuously absent, for instance, is any representation that the exemplar was tested and found

 also to be made of ABS plastic. The plaintiff asserted at his deposition that he believed the grips

 he identified from photos in a product catalog and the item he received were “the same grip.” But

 also absent from the record is any information about visual characteristics of any admittedly

 genuine article of the “426205” grip and the item that the plaintiff obtained that would suggest that

 they share a common maker.

        The plaintiff asks the Court to let a jury decide whether the defendant actually made the

 grip that he obtained, but he has not produced sufficient evidence from which a jury reasonably

 could find by a preponderance of the evidence that the item he got was made by the defendant.

 The plaintiff suggests that his grip was “old stock,” but the only available information in the form

 of the part number marked on it suggests otherwise. He speculates that he must have obtained old

 stock of a predecessor part that was still in the supply chain more than a year after the initial

 approval of the successor part, but he has not put forth any evidence to support that speculation.

 He also speculates that the predecessor part was made from ABS plastic, like his grip, but, again,

 there is no evidence in the record to support that supposition. Where the plaintiff cannot positively

 show by proper evidence that the defendant made the specific item that caused his injury, he is not

 entitled to proceed to a jury on his product liability claim. See Roberts, 726 F. Supp. at 174.

        When deciding a motion for summary judgment, the Court “must view all evidence and

 draw any reasonable inferences therefrom in favor of the nonmoving party.” Demyanovich v.




                                                 - 12 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.343 Filed 04/07/21 Page 13 of 17




 Cadon Plating & Coatings, LLC, 747 F.3d 419, 426 (6th Cir. 2014). “[C]onclusory allegations,

 speculation, and unsubstantiated assertions,” however, “are not evidence, and are not sufficient to

 defeat a well-supported motion for summary judgment.” Jones, 677 F. App’x at 282 (citing Lujan

 v. National Wildlife Federation, 497 U.S. 871, 888 (1990)). Moreover, “not every issue of fact or

 conflicting inference presents a genuine issue of material fact.” Street v. J.C. Bradford & Co., 886

 F.2d 1472, 1477 (6th Cir. 1989).

        “[T]he non-movant must produce enough evidence to allow a reasonable jury to find in his

 or her favor by a preponderance of the evidence, and ‘[t]he mere possibility of a factual dispute

 does not suffice to create a triable case.’” Rushton v. Experi-Metal, Inc., No. 19-11318, 2020 WL

 7480548, at *6 (E.D. Mich. Dec. 18, 2020) (quoting Combs v. Int’l Ins. Co., 354 F.3d 568, 576

 (6th Cir. 2004)). The plaintiff has offered nothing more than unsupported speculation to sustain

 the product identification element of his claim in this case. Certainly, there is some “possibility”

 of a factual question here, but on the record so far presented, there is nothing more. “Speculation

 does not create a genuine issue of fact; instead, it creates a false issue, the demolition of which is

 a primary goal of summary judgment.” Hedberg v. Indiana Bell Telephone Co., 47 F.3d 928, 932

 (7th Cir. 1995); see also Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009) (“[T]he party

 opposing [a properly supported motion for summary judgment] may not rely on the hope that the

 trier of fact will disbelieve the movant’s denial of a disputed fact but must make an affirmative

 showing with proper evidence in order to defeat the motion.”); White v. Erdos, No. 19-1009, 2020

 WL 7253305, at *5 (S.D. Ohio Dec. 10, 2020) (“[P]laintiff’s attempt to draw a negative inference

 from [the defendants’] alleged inaction is based only on speculation, which is insufficient to create

 a genuine issue of fact.”), R&R adopted, 2021 WL 320736 (S.D. Ohio Feb. 1, 2021) (citing Nilles

 v. Givaudan Flavors Corp., 521 F. App’x 364, 371 (6th Cir. 2013)). The only positive evidence




                                                 - 13 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.344 Filed 04/07/21 Page 14 of 17




 here contradicts the plaintiff’s position. He has put forth nothing more than the “scintilla of

 evidence” traditionally found to be inadequate. Without more, the record is decidedly one-sided

 enough in the defendant’s favor to compel judgment as a matter of law.

                                                   B.

         The plaintiff argues that his circumstantial case should be bolstered by an adverse inference

 justified by the defendant’s refusal to produce evidence of the composition of the predecessor

 “426205T” part. He contends that it is implausible that the defendant would not possess product

 drawings or specifications for a predecessor part that was produced as recently as mid-2012, and

 since the defendant must have had information about the predecessor part, and no information

 about it was produced in discovery, the defendant must have deliberately either refused to produce

 the information or destroyed it. He believes that the information was destroyed by the defendant

 because it would have revealed that the predecessor part was made from the same material as the

 failed grip implicated by this suit.

         The plaintiff contends, therefore, that the jury should be allowed to draw an adverse

 inference in his favor to support his case on product origin. Actually, he wants the jury to do much

 more than that; what he suggests is that it should draw an entire chain of inferences in his favor,

 none of which are supported by any affirmative evidence in the record. The defendant admits that

 a predecessor part “426205T” did exist and it made that part until sometime in the past. However,

 nothing in the record suggests when it was made, or ceased to be made, or from what material it

 was composed when it was made.           Moreover, the relevance of any information about the

 predecessor part is questionable at best, since the plaintiff’s failed grip clearly is marked “426205,”

 not “426205T,” and he has not put forth any evidence to resolve that discrepancy.




                                                 - 14 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.345 Filed 04/07/21 Page 15 of 17




        The plaintiff wants the jury to draw an adverse inference based on the defendant’s failure

 to produce any information about the predecessor part, but he cannot sustain his case for such an

 inference because he has not put forth any evidence to show that any such information exists and

 was not produced. Nor has he demonstrated what, if anything, any drawing or other product

 documents might have revealed if they did exist. Dan Parvey testified that he knew that older

 products frequently were not associated with substantial product documentation; the plaintiff has

 not produced any evidence contradicting that testimony. If the plaintiff had procured, for example,

 an index or catalog of drawings suggesting that documents associated with the “426205T” part did

 exist and nevertheless were not produced, without explanation, then he might have a case for an

 adverse inference. But his demand for the inference is supported only by his own speculation that

 drawings or specifications must exist; that is simply not enough. Laub v. Horbaczewski, No. 17-

 6210, 2020 WL 7978227, at *20 (C.D. Cal. Nov. 17, 2020) (“At best, Plaintiffs speculate that

 categories of text messages exist, but that speculation is not sufficient to support an inference of

 spoliation against Defendants.”); Wimbush v. Matera, No. 11-1916, 2014 WL 7239891, at *11 (D.

 Md. Dec. 17, 2014) (“A successful claim for spoliation of evidence cannot be premised on mere

 speculation on the existence of such evidence.”); Epstein v. Toys-R-Us Del., Inc., 277 F. Supp. 2d

 1266, 1277 (S.D. Fla. 2003) (“In order to prevail on a claim for the destruction of a videotape,

 Plaintiff must at a minimum point to some facts indicating that such a video exists”).

        “[A] party seeking spoliation sanctions must do more than speculate evidence exists and

 must present evidence to the Court that the evidence existed at one time.” Scalia v. Cty. of Kern,

 No. 17-1097, 2020 WL 5959905, at *8 (E.D. Cal. Oct. 8, 2020). The plaintiff has failed to do so

 here. Because the plaintiff cannot make the required showing, his demand for an adverse inference

 must be declined. Id. at *8 (“Because Plaintiff fails to present evidence that the video footage of




                                                - 15 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.346 Filed 04/07/21 Page 16 of 17




 Ms. Morrissey-Scalia in the infirmary existed at one time, the Court finds spoliation sanctions

 should not be imposed.”).

         Moreover, the plaintiff not only asks that the jury infer that product drawing or other

 information about the predecessor “T” part existed; he wants the factfinder to go far beyond that

 inference and construct a chain of inferences that drawings or specifications, if they existed, would

 show that the predecessor part, like his failed grip, was made from ABS plastic. And he wants the

 jury to infer that the predecessor parts made from ABS still were being produced and were

 available in the supply chain more than a year after a successor part was approved for the first

 phase of deployment to production. And then he wants jurors to infer that the grip he obtained

 must have been a specimen of this “old stock,” even though the markings on it indicate a different

 part number. And he wants them to infer all of that merely from the absence of any older part

 drawings, despite there being no evidence in the record to sustain any of those inferences. But

 there is a more plausible and far simpler inference that may be drawn from the evidence that has

 been presented: the grip that failed was not made by the defendant, because, despite any outward

 appearance of similarity, the undisputed evidence shows that it was made of a fundamentally

 different material than the defendant used for its product.

         At this stage of the case, the Court must indulge reasonable inferences in the plaintiff’s

 favor. But inferences, whether drawn by the Court or the jury, must consist of reasonable

 extrapolations from the evidence actually in the record. Here, only one of those inferences so

 qualifies, and it is the one that defeats the plaintiff’s case. The plaintiff has failed to show that this

 record could be construed to prove “by a reasonable probability, that the defect is attributable to

 the [defendant].” Metalux, 231 Mich. App. At 399, 586 N.W.2d at 552. In order to prevail on

 this element of his case, the plaintiff’s hypothesis about the failed grip’s origin must be “more




                                                   - 16 -
Case 2:18-cv-13606-DML-DRG ECF No. 31, PageID.347 Filed 04/07/21 Page 17 of 17




 probable than any other hypothesis reflected by the evidence,” but his hypothesis here is decidedly

 improbable compared with the alternative hypothesis that the grip differs from the defendant’s part

 specification simply because the item in question was not made by the defendant.

                                                III.

        The plaintiff has not put forth sufficient evidence to prove that the defendant made the

 failed part in question, and the only evidence available decisively suggests otherwise. He has not

 demonstrated that any adverse inference in his favor is warranted by any information that has been

 disclosed about the defendant’s failure to produce other product-related information.

        Accordingly, it is ORDERED that the defendant’s motion for summary judgment (ECF

 No. 22) is GRANTED.

        It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: April 7, 2021




                                               - 17 -
